Deceased sustained a left inguinal hernia as the result of an industrial accident which occurred on October 6, 1937, while working for the employer. Upon examination on January 18, 1938, it developed that he also was suffering from a small right inguinal hernia, which the carrier’s physician and surgeon testified “ might ” have been caused by the accident of October 6, 1937. He was operated upon for each hernia on October 11, 1938. He apparently had recovered and was permitted to leave the hospital on October 25, 1938. Shortly after arriving at his home he died from a pulmonary embolism. The proof showed that no person could say from which hernia the embolus came, but that it certainly came from one of them. The operation for the two hernias was performed under one anesthetic, and was in fact but a single operation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.